          Case 3:18-mj-01658-JGM Document 6 Filed 05/18/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 IN RE: SEALED MATTER                                 Case No. 3:18mj1658 (JGM)

                                                      FILED UNDER SEAL

                                                      May 18, 2020

 MOTION TO UNSEAL CASE, CONTINUE SEALING UNREDACTED PLEADINGS,
                 AND FILE REDACTED PLEADINGS

       The government hereby responds to the Court’s order to show cause dated April 20,

2020, and moves to:

       1) UNSEAL the case;

       2) CONTINUE SEALING the following unredacted documents:

               a. Application for Pen Register (Doc. 1);

               b. Order as to Pen Register (Doc. 3);

               c. Order to Service Provider (Doc. 4);

       3) PUBLICLY FILE redacted versions of the documents listed in paragraph 2.

       In accordance with Rule 57 of the Local Rules of Criminal Procedure, the United States

respectfully requests that this matter, which was originally ordered sealed on or about October

22, 2018, be unsealed.

       Pursuant to Local Rule 57 of Criminal Procedure, the continued sealing of the unredacted

affidavit, application and orders as described above is justified because the target was not

charged in this investigation. The government is filing with this motion redacted versions of the

Application (Doc. 1); Order as to Pen Register (Doc. 2); Order to Service Provider (Doc. 3) for

public filing. Here, the presumption of access to these particular documents is outweighed by

the countervailing factors in favor of sealing described above. Moreover, even if a higher
          Case 3:18-mj-01658-JGM Document 6 Filed 05/18/20 Page 2 of 3



standard of sealing applied, the requested sealing of the unredacted documents is essential to

preserve compelling interests and is narrowly tailored to serve those interests.

       The United States respectfully also requests that the present motion be filed and

maintained under seal until further order of the Court, because unsealing it would likewise

disclose that the docket in question relates to matters that have been properly sealed.

       A proposed order is attached.

                                                      Respectfully submitted,

                                                      JOHN H. DURHAM
                                                      UNITED STATES ATTORNEY

                                                      /s/ Susan L. Wines

                                                      SUSAN L. WINES
                                                      ASSISTANT U.S. ATTORNEY
                                                      Federal Bar No. phv2379
                                                      157 Church Street, 25th Floor
                                                      New Haven, CT 06510
                                                      Tel.: (203) 821-3700
          Case 3:18-mj-01658-JGM Document 6 Filed 05/18/20 Page 3 of 3



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 IN RE: SEALED MATTER                                Case No. 3:18mj1658 (JGM)

                                                     May 18, 2020


  ORDER TO UNSEAL CASE, CONTINUE SEALING UNREDACTED PLEADINGS,
                  AND FILE REDACTED PLEADINGS

       Upon due consideration of the government’s Motion to Unseal Case, Continue Sealing

Affidavit, and File Redacted Pleading, it is hereby ORDERED that:

       1) the case is unsealed;

       2) the following unredacted documents shall remain under seal until further order of the

           Court:

               a. Application (Doc. 1);

               b. Order as to Pen Register (Doc. 3);

               c. Order to Service Provider (Doc. 4); and

       3) redacted versions of the documents listed above shall be publicly filed.

       The Court finds that the presumption of access to the unredacted documents is

outweighed by the countervailing factors in favor of sealing described in the government’s

motion. Moreover, even if a higher standard of sealing applied, the requested sealing of the

unredacted documents is essential to preserve compelling interests and is narrowly tailored to

serve the interests the government has identified in its motion.

       It is so ordered.



                                                     ____________________________
                                                     HON. JOAN G. MARGOLIS
                                                     UNITED STATES MAGISTRATE JUDGE
